 1   WRIGHT, FINLAY & ZAK, LLP
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
 3   Aaron D. Lancaster, Esq.
     Nevada Bar No. 10115
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   alancaster@wrightlegal.net
     Attorney for Plaintiff/Counter-Defendant, Wilmington Savings Fund Society, FSB, as Trustee for
 7   Stanwich Mortgage Loan Trust A
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   WILMINGTON SAVINGS FUND SOCIETY,                Case No.: 2:17-cv-01775- JCM-BNW
     FSB, AS TRUSTEE FOR STANWICH
12   MORTGAGE LOAN TRUST A,
13                                                   STIPULATION AND ORDER TO
                   Plaintiff,                        EXTEND TIME TO RESPOND TO
14          vs.                                      DEFENDANT’S MOTION FOR
                                                     RECONSIDERATON [ECF No. 78]
15   SATICOY BAY LLC SERIES 9338
16   WILDERNESS GLEN AVENUE;                         [First Request]
     YELLOWSTONE HOMEOWNERS
17   ASSOCIATION,
18               Defendants.
19   ______________________________________
     SATICOY BAY LLC SERIES 9338
20   WILDERNESS GLEN AVENUE,
21                  Counterclaimant,
22         vs.

23   WILMINGTON SAVINGS FUND SOCIETY,
     FSB, AS TRUSTEE FOR STANWICH
24
     MORTGAGE LOAN TRUST A,
25
                   Counter-Defendant.
26
27          Plaintiff/Counter-Defendant, Wilmington Savings Fund Society, FSB, as Trustee for
28
     Stanwich Mortgage Loan Trust A (“Wilmington”), Defendant/Counterclaimant Saticoy Bay LLC


                                              Page 1 of 3
     Series 9338 Wilderness Glen Avenue (“Saticoy”), and Defendant Yellowstone Homeowners
 1
 2   Association (“Yellowstone”) (collectively, the “Parties”), by and through their counsel of record,

 3   by and through their respective attorneys of records, hereby agree and stipulate as follows.
 4
            1. On March 2, 2020, Saticoy filed a Motion for Reconsideration of this Court’s Order
 5
                Granting Motion for Reconsideration (ECF 70) [ECF No. 78] (“Motion”);
 6
 7          2. Wilmington and Yellowstone’s responses to Saticoy’s Motion are due March 16,

 8              2020;
 9          3. Wilmington and Yellowstone’s counsels are requesting an additional ten (10) days to
10
                file their responses to Saticoy’s Motion, and thus requests up to March 25, 2020, to
11
                file their Oppositions;
12
13          4. This extension is requested to allow Counsel for Wilmington and Yellowstone

14              additional time to review and respond to the points and authorities cited to in
15              Saticoy’s Motion. Wilmington’s Counsel has been out of town for depositions in
16
                another matter since the Motion was filed.
17
            5. Counsel for Saticoy does not oppose the extension;
18
19   ///

20
21
     ///
22
23
     ///
24
25
26   ///
27
28



                                                Page 2 of 3
            6. This is the first request for an extension which is made in good faith and not for
 1
 2             purposes of delay.

 3          IT IS SO STIPULATED.
 4
     DATED this 11th day of March, 2020.                       DATED this 11th day of March, 2020.
 5
 6   WRIGHT, FINLAY & ZAK, LLP                           LAW OFFICES OF MICHAEL F. BOHN,
                                                         ESQ., LTD.
 7
 8   /s/___Aaron D. Lancaster____________                /s/ __Michael F. Bohn______________
     Aaron D. Lancaster, Esq.                            Michael F. Bohn, Esq.
 9   Nevada Bar No. 10115                                Nevada Bar No. 1641
     Attorneys for Plaintiff/Counter-Defendant,          Adam R. Trippiedi, Esq.
10   HSBC Bank USA National Association, as              Nevada Bar No. 12294
11   Trustee, in Trust for the Registered Holders of     Attorneys for Defendant/Counterclaimant
     ACE Securities Corp., Home Equity Loan Trust,       Saticoy Bay LLC Series 9338 Wilderness
12   Series 2006-FM2, Asset Backed Pass-Through          Glen Avenue
     Certificates
13
14                                                       DATED this 11th day of March, 2020.

15                                                       HALL, JAFFE & CLAYTON, LLP
16                                                       _/s/__Ashlie L. Surur_________________
17                                                       Ashlie L. Surur, Esq.
                                                         Nevada Bar No. 11290
18                                                       Attorneys for Defendant, Yellowstone
                                                         Homeowners Association
19
                                                 ORDER
20
            IT IS SO ORDERED.
21
            Dated this
                  March_____
                          12,day of _____________, 2020.
                              2020.
22
23                                                ________________________________________
                                                  UNITED STATES DISTRICT COURT JUDGE
24
     Respectfully submitted by:
25
     WRIGHT, FINLAY & ZAK, LLP
26
     /s/    Aaron D. Lancaster ______
27   Aaron D. Lancaster, Esq.
     Nevada Bar No. 10115
28   Attorneys for Plaintiff/Counter-Defendant



                                                 Page 3 of 3
